Order entered October 5, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00516-CV

       ANDREW CHOI, SN DALLAS-AMERICAN CORPORATION,
          NEHA GUPTA, AND AVINASH GUPTA, Appellants

                                         V.

                BRIXMOR HOLDINGS 12 SPE, LLC, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-18475

                                      ORDER

      Before the Court is the September 30, 2020 unopposed third motion of

appellant Andrew Choi for an extension of time to file his brief on the merits. We

GRANT the motion and extend the time to October 26, 2020.             We caution

appellant that further extension requests will be disfavored.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE